Name: Council Regulation (EEC) No 596/91 of 4 March 1991 amending Regulation (EEC) No 458/80 on collective projects for the restructuring of vineyards
 Type: Regulation
 Subject Matter: cultivation of agricultural land; NA;  agricultural structures and production
 Date Published: nan

 \ 14. 3 . 91No L 67/ 16 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 596/91 of 4 March 1991 amending Regulation (EEC) No 458/80 on collective projects for the restructuring of vineyards HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby inserted in Regulation (EEC) No 458/80 : 'Article 11a 1 . In order to improve the degree to which the common measure is implemented, Member States may transfer to other projects the Community aid granted to projects which cannot be completely carried out before the end of the implementation deadline, provided that these improve production quality and limit production yields of restructured vineyards . 2 . In accordance with the procedure laid down in Article 29 of Regulation (EEC) No 4253/88 (*), the Commission ^ shall adopt the detailed rules for applying paragraph 1 . These shall fix in particular a compulsory time limit for completing all the restruc ­ turing activities undertaken pursuant to this Regula ­ tion and shall determine the procedures applicable to monitoring and the later assessment of the projects . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (J), Whereas the trend in demand on the market for wine calls for the structural adaptation of production which is the aim pursued by the restructuring of vineyards provided for in Regulation (EEC) No 458/80 ('), as last amended by Regulation (EEC) No 388/88 (2) ; whereas that aim is likely not to be achieved, in particular as a result of a failure to implement certain collective restruc ­ turing projects approved by the Commission in accord ­ ance with Article 7 of Regulation (EEC) No 458/80 ; whereas, in order to improve the degree to which the common measure introduced in Article 1 of that Regula ­ tion has been implemented , provision should be made for transferring, in accordance with detailed rules to be deter- - mined, the Community aid to additional projects within the limit of the amounts corresponding to projects already approved which are not to be executed, 0 OJ No L 374, 31 . 12. 1988 , p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1991 . For the Council The President R. STEICHEN (') OJ No C 245, 29 . 9 . 1990, p. 14 . (2) OJ No C 19, 28 . 1 . 1991 . 0 OJ No C 41 , 18 . 2. 1991 , p. 9 . (4) OJ No L 57, 29. 2. 1980, p. 27 . (4 OJ No L 39, 12. 2. 1988, p. 1 .